USCA4 Appeal: 21-4225      Doc: 26         Filed: 08/17/2022     Pg: 1 of 6




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4225


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GARRETT MICHAEL CARRIGAN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. Irene M. Keeley, Senior District Judge. (5:09-cr-00043-IMK-MJA-1)


        Submitted: July 27, 2022                                          Decided: August 17, 2022


        Before MOTZ and HEYTENS, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. William
        Ihlenfeld, United States Attorney, Wheeling, West Virginia, Zelda E. Wesley, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
        West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4225      Doc: 26         Filed: 08/17/2022     Pg: 2 of 6




        PER CURIAM:

               Garrett Michael Carrigan appeals the judgment revoking his supervised release and

        imposing a 12-month prison term and a 25-year term of supervised release. Counsel

        initially filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious issues for appeal but questioning whether the 25-year term of

        supervised release is unreasonable.     Although advised of his right to file a pro se

        supplemental brief, Carrigan did not do so. The Government declined to file a response

        brief. After conducting our Anders review, we ordered supplemental briefing to address

        the potentially meritorious issues of whether the district court adequately considered the

        policy statement range applicable to Carrigan and whether there is reversible error in this

        case under United States v. Rogers, 961 F.3d 291 (4th Cir. 2020), and United States v.

        Singletary, 984 F.3d 341 (4th Cir. 2021). The parties filed supplemental briefs on these

        issues. We affirm in part, vacate in part, and remand for resentencing.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). This

        court “will affirm a revocation sentence if it is within the statutory maximum and is not

        plainly unreasonable.” Id. Before deciding “whether a revocation sentence is plainly

        unreasonable, this [c]ourt must first determine whether the sentence is procedurally or

        substantively unreasonable.” Id.

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

                                                    2
USCA4 Appeal: 21-4225        Doc: 26          Filed: 08/17/2022       Pg: 3 of 6




        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

        cert. denied, 141 S. Ct. 1252 (2021). “A revocation sentence is substantively reasonable

        if, in light of the totality of the circumstances, the [district] court states an appropriate basis

        for concluding that the defendant should receive the sentence imposed.” Id. (internal

        quotation marks omitted). Only if this court finds a revocation sentence unreasonable does

        it consider whether the sentence “is plainly so, relying on the definition of plain used in

        our plain error analysis—that is, clear or obvious.” United States v. Slappy, 872 F.3d 202,

        208 (4th Cir. 2017) (cleaned up). “If a revocation sentence-even an unreasonable one-is

        not plainly unreasonable, we will affirm it.” Id. (internal quotation marks omitted).

               Where, as here, a defendant fails to preserve a claim of procedural sentencing error,

        our review is for plain error. United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). To

        satisfy this standard, Carrigan “must show (1) that the district court erred, (2) that the error

        is clear or obvious, and (3) that the error affected his substantial rights, meaning that it

        affected the outcome of the district court proceedings.” Id. at 640-41 (internal quotation

        marks omitted). “Even when this burden is met, we retain discretion whether to recognize

        the error and will deny relief unless the district court’s error seriously affects the fairness,

        integrity or public reputation of judicial proceedings.” Id. at 641 (cleaned up).

               A district court imposing a sentence on revocation of supervised release “must

        consider the Chapter Seven policy statements . . . applicable to revocation sentences.”

        United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010); see 18 U.S.C.

        § 3553(a)(4)(B). This duty requires that the policy statement range the district court



                                                        3
USCA4 Appeal: 21-4225      Doc: 26         Filed: 08/17/2022     Pg: 4 of 6




        considers be correctly calculated. See Rosales-Mireles v. United States, 138 S. Ct. 1897,

        1904 (2018).

               The Guidelines require consideration of the policy statement range established

        under § 7B1.4. U.S. Sentencing Guidelines Manual § 7B1.3(b), p.s. (2018); see Thompson,

        595 F.3d at 547. A defendant, like Carrigan, with Grade C violations of supervised release

        and a criminal history category of III is subject to an advisory policy statement range of 5

        to 11 months’ imprisonment. USSG § 7B1.4(a), p.s. (sentencing table). In sentencing

        Carrigan, however, the district court applied criminal history category IV to Carrigan’s

        Grade C violations, calculated his advisory policy statement range at 6 to 12 months’

        imprisonment, and considered that range as the applicable policy statement range. The

        district court thus committed error qualifying as plain.              See United States v.

        Ramirez-Castillo, 748 F.3d 205, 215 (4th Cir. 2014) (describing “plain” error).

               The district court also stated that Carrigan’s history and characteristics demanded

        an incarceration term at the “high end” of the policy statement range, which it determined

        was 12 months rather than the 11-month term that applied. The record does not disclose

        the sentence the district court would have imposed had it calculated and considered the

        correct policy statement range. The district court’s error therefore affected Carrigan’s

        substantial rights. See Molina-Martinez v. United States, 578 U.S. 189, 201 (2016).

        Further, we conclude that the error seriously affected the fairness of the proceeding,

        warranting correction. See Rosales-Mireles, 138 S. Ct. at 1903, 1907-08, 1911.

               As noted, in the Anders brief, counsel also questions the reasonableness of

        Carrigan’s supervised release term. Although the term falls within the supervised release

                                                     4
USCA4 Appeal: 21-4225       Doc: 26         Filed: 08/17/2022    Pg: 5 of 6




        range authorized for Carrigan, see USSG §§ 5D1.2(b), 7B1.3(g)(2), p.s., because we find

        his revocation sentence otherwise procedurally unreasonable, we have no occasion to

        address whether the supervised release portion is otherwise procedurally unreasonable.

        We also have no occasion to address the substantive reasonableness of the supervised

        release portion of the sentence. See United States v. Provance, 944 F.3d 213, 218 (4th Cir.

        2019).

                 Next, we review de novo whether there is reversible error here under Rogers and

        Singletary. United States v. Cisson, 33 F.4th 185, 193 (4th Cir. 2022). In Rogers, this

        court held that a district court must orally pronounce all discretionary conditions of

        supervised release at the defendant’s sentencing hearing.             961 F.3d at 296-99.

        Discretionary conditions of supervised release that appear for the first time in a written

        judgment are nullities; a defendant has not been sentenced to those conditions, warranting

        vacatur and a remand for resentencing. Singletary, 984 F.3d at 344, 346 & n.4 (stating that

        remedy for Rogers error “is to vacate the sentence and remand for the district court to

        resentence” defendant and rejecting Government’s contention that vacatur should be

        limited to supervised release portion of sentence).

                 Carrigan asserts in his supplemental brief that reversible error under Rogers and

        Singletary is present because the district court erroneously imposed a prohibition on

        viewing adult pornography as a condition of supervised release that it both failed to orally

        pronounce or include in the written judgment. However, because the claimed prohibition

        on the viewing of this pornography was neither orally pronounced as a condition of



                                                     5
USCA4 Appeal: 21-4225         Doc: 26      Filed: 08/17/2022      Pg: 6 of 6




        supervision nor included in the written judgment, Carrigan’s claim of reversible error under

        Rogers and Singletary is without merit.

               In accordance with Anders, we also have reviewed the entire record in this case and

        have found no meritorious grounds for appeal. We thus affirm the revocation of Carrigan’s

        supervised release, vacate his sentence, and remand for resentencing. * In so doing, we

        express no opinion as to the appropriate length of Carrigan’s revocation sentence.

               This court requires that counsel inform Carrigan, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Carrigan requests that a

        petition be filed, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Carrigan.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                         AFFIRMED IN PART,
                                                            VACATED IN PART, AND REMANDED




               *
                 Carrigan’s release from prison during the pendency of this appeal neither moots
        his sentencing challenges nor eliminates the need for resentencing. See United States v.
        Ketter, 908 F.3d 61, 65-66 (4th Cir. 2018).

                                                     6